DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1, 3-6, 8, 9, 11-13, 15, and 16 in the reply filed on 09/28/2022 is acknowledged.
Claims 18-19,21,22, and 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.  In addition, the applicant has elected Species I shown in Figure 6.  Therefore, Claim 16, which is directed to a corner member and the nonelected species III is withdrawn by the examiner.  The withdrawn Claims are 16, 18-19,21,22, and 25-28.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Harrap (GB 470858).
In re Claim 1, Harrap teaches a facing building member (2,3) usable with other building members (2,3) in forming a cladding panel, the building member having a front face and a rear side, the rear side being profiled with at least one mechanical key provided by a rounded dovetail shape recess in the rear side of the facing building member.  (Figures 1-4, annotated Figures)

    PNG
    media_image1.png
    650
    408
    media_image1.png
    Greyscale

In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e rear side profile, does not depend on its method of production, i.e. cutting with a water jet. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re Claims 3 and 4, Harrap teaches a plurality of mechanical keys are provided by recesses in the rear side of the facing building member.  The recesses provide more than one mechanical key (Figures 1-4, annotated Figures)
In re Claims 5 and 6, Harrap teaches pairs of mechanical dovetailed shaped keys.  The sides of these keys have sides that are inclined in two opposite directions relative to the front face to form the dovetail shape.  The pairs of keys have dovetailed recesses relative to the front face.  (Figures 1-4, annotated Figures)
In re Claims 8, Harrap teaches that the facing member (2,3) is a building block.  The term brick is broad and is commonly used interchangeable with block in the construction art.  (Figures 1-4, annotated Figures)
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e brick facing member, does not depend on its method of production, i.e. cutting a brick in two or more pieces. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re Claims 11 and 12, Harrap teaches rear side of the facing building member has a regular pattern of recesses, and wherein the recesses are separated by correspondingly profiled projections.  (Figures 1-4, annotated Figures)
In re Claims 13, Harrap teaches rear side of the facing building member has a recess which extends to one end of the building member.  (Figures 1-4, annotated Figures)
In re Claims 15, as was noted above, Harrap teaches a rear side of the building member with dovetail shaped recesses in the profile.  The inclined sides of these recesses result in the distance between the rear and front side decrease as once proceeds down the inclined side walls of the recesses.  (Figures 1-4, annotated Figures)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrap (GB 470858).
In re Claim 9, Harrap has been previously discussed but does not teach that each of the recesses extends from between 10 and 60% of the thickness of the facing building member.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have recesses of this size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Recesses of this size will produce corresponding mechanical key of the same size.  Recesses and keys of these sizes will assure enough material in the interlocking connection to make for a durable joint.
Claim(s) 1, 3-6, 8, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregoire (U.S. 3,562,989) in view of Harrap (GB 470858).
In re Claim 1, Gregoire teaches a facing building member (2,8,10,18,20,22,24,32,48,52,76,110,120) usable with other building members in forming a cladding panel, the building member having a front face and a rear side, the rear side being profiled by at least one mechanical key (6,12) provided by a dovetail shape recess in the rear side of the facing building member.  (Figures 1-32, annotated Figure)

    PNG
    media_image2.png
    350
    367
    media_image2.png
    Greyscale

Gregoire does not specifically teach a rounded dovetail shape.
Harrap teaches building members with rear side being profiled with at least one mechanical key provided by a rounded dovetail shape recess in the rear side of the facing building member.  (Figures 1-4, annotated Figure)
It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to round out the sharp corners of the Gregoire dovetails.  This would eliminate sharp corners and make the blocks easier to handle.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e rear side profile, does not depend on its method of production, i.e. cutting with a water jet. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re Claims 3 and 4, Gregoire teaches a plurality of mechanical keys are provided by recesses in the rear side of the facing building member.  The recesses provides more than one mechanical key (Figures 1-32, annotated Figure)
In re Claims 5 and 6, Gregoire, modified by Harrap has been previously discussed.   Harrap teaches pairs of mechanical dovetailed shaped keys.  The sides of these keys have sides that are inclined in two opposite directions relative to the front face to form the dovetail shape.  The pairs of keys have dovetailed recesses relative to the front face.  (Figures 1-4, annotated Figures)
In re Claims 8, Gregoire teaches that the facing member ((2,8,10,18,20,22,24,32,48,52,76,110,120) is a building block.  The term brick is broad and is commonly used interchangeable with block in the construction art.  (Figures 1-32, annotated Figures, Title; Column 1, Lines 31-32)
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e brick facing member, does not depend on its method of production, i.e. cutting a brick in two or more pieces. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re Claim 9, Gregoire has been previously discussed but does not teach that each of the recesses extends from between 10 and 60% of the thickness of the facing building member.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have recesses of this size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Recesses of this size will produce corresponding mechanical key of the same size.  Recesses and keys of these sizes will assure enough material in the interlocking connection to make for a durable joint.
In re Claims 11 and 12, Gregoire, modified by Harrap has been previously discussed.  Gregoire teaches rear side of the facing building member has a regular pattern of recesses, and wherein the recesses are separated by correspondingly profiled projections.  (Figures 1-32, annotated Figures) Harrap teaches rear side of the facing building member has a regular pattern of recesses, and wherein the recesses are separated by correspondingly profiled projections.  (Figures 1-4, annotated Figures)
In re Claims 13, Gregoire teaches rear side of the facing building member has a recess which extends to one end of the building member.  The examiner notes that the boundary of what constitutes an end has not been defined by the claim language.  For example, both recesses shown in Figure 3 extend along the complete length of the  building member (10). Therefore, they extend from a top end to a bottom end.  (Figures 1-4, annotated Figures) 
In re Claims 15, as was noted above, Gregoire teaches a rear side of the building member with dovetail shaped recesses in the profile.  The inclined sides of these recesses result in the distance between the rear and front side decrease as once proceeds down the inclined side walls of the recesses.  (Figures 1-4, annotated Figures) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633